ON PETITION FOR REHEARING.
In this proceeding the opinion was filed on May 16, 1929. On May 28, 1929, the appellee, being the only party affected adversely by the decision, filed its waiver of any and all right to file a petition for rehearing, and petitioned the court to order the cause returned for action of the lower court under and pursuant to the decision of this court. It appears that the clerk of this court certified the opinion to the lower court. This court thereupon lost jurisdiction of this cause to proceed further therein. Parker v. State, ex rel. (1893),133 Ind. 178, 32 N.E. 836. *Page 420 
This court has no jurisdiction to consider the petition for a rehearing, and the petition is dismissed. It is further ordered that the opinion herein be certified again to the lower court.